DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because the use of the terms ARDUINO and BLUETOOTH, which are trade names or a marks used in commerce, has been noted in this application’s specification. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 1-4, 8, and 9 are objected to because of the following informalities:  “though” in line 3 of claim 1 should be “through”; “said detection unit” in line 11 of claim 2 should read “said hand tremor detection unit” for consistency with its antecedent; “sheet” in claim 3 should read “sheets” since the claim recites a pair; “sheet” in claim 4 should read “sheets” since the claim recites a pair; “within housing” in line 4 of claim 8 should read “within a housing”; “with housing top” in line 5 of claim 8 should read “with a housing top”; “the applied pressure” in line 8 of claim 9 should read “the vertical applied pressure” for consistency with its antecedent .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, “the user” in line 2 lacks antecedent basis.  The non-specific term “it” is used in line 2.  It is unclear to what “it” refers.  It is unclear whether “comprising:” in line 5 refers to “a press sensitive sensor” or “said resiliently biased pressing unit.”  The term “usually” in line 6 renders the claim unclear as to whether Applicant intends a spaced apart configuration.  It is unclear how the flexible conductors can be maintained in both a “usually spaced apart in relaxed condition … and an actuated condition,” as recited in lines 6-7.  In light of the specification, the “actuator means” and the “resiliently biased pressing unit” appear to be the same element; however, the claim sets forth the elements as separate and distinct parts in lines 9-11.  There is a lack of antecedent basis for “the level of hand tremor” in lines 13-14.
In claim 2, the relationship between the grasping means and the hand tremor detection unit are unclear. In light of the specification, the two elements appear to be the same; however, the claim sets forth the elements as separate and distinct parts.  There is a lack of antecedent basis for “said flexible paper based pressure sensor” in lines 8-9.  It is unclear whether “the sensor” in line 9 refers to the press sensitive sensor in claim 1 or the flexible paper based pressure sensor in claim 2.  It is unclear whether “the same” in line 10 refers to the pressure sensor, wire, plug, the sensor or the output.
In claim 3, “the flexible pressure sensor” in line 2 lacks antecedent basis.  The claim requires the flexible pressure sensor to include a pair of flexible conductive material coated polymer sheet.  However, in light of the specification, the “pair of flexible conductive material coated polymer sheet” appears to be the same as the “flexible conductors” in claim 1.  Claim 1 states that the press sensitive sensor/pressing 
	In claim 4, it is unclear whether “a spacer” further limits “usually spaced” in claim 1.  The phrase “so that upon bending of the polymer sheets” is an incomplete phrase. It is unclear what lines 5-6 of claim 4 require.  It is unclear whether “comes in contact” refers to the ability of the pair to contact each other, requires the pair to contact at all times or refers to a manufacturing process.  There is a missing word or phrase in “are disposed in operative communication a detection circuit of the processing unit through electrical circuit connector.”  The phrase cannot be understood.
	In claim 5, it is unclear whether “the conductive coating” refers to each of the conductive coatings in claim 4 or refers to only one of the conductive coatings in claim 4.
In claim 6, “the conductive coatings”, “the polymer sheets”, and “the contact area” lack antecedent basis. It is unclear whether “the flexible pressure sensor” refers to the press sensitive sensor in claim 1, the flexible paper based pressure sensor or the sensor in claim 2.
In claim 7, “the change”, “the output electrical resistance” and “the user/person” lack antecedent basis.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  There is a missing word or phrase in “a mechanical bias preferably a hump structure, to the flexible pressure sensor”.  The meaning of the phrase cannot be ascertained.  The term "slightly" in claim 8 is a relative term which renders the claim indefinite.  The term "slightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 9, “the movable support”, “the spring”, “the immovable support”, “the resiliently biased press sensitive sensor unit”, “the flexible pressure sensor”, “the contact area” and “the output electrical resistance” lack antecedent basis.  The non-specific term “its” is used in line 9.  It is unclear to what “its” 
In claim 10, “the detection circuit” in line 3 and “the supply voltage” in line 4 lacks antecedent basis. The phrase “flexible pressure sensor’s contact area resistors (RS) biased with the supply voltage” in lines 3-4 is missing word(s) or phrase(s) to the extent that the meaning cannot be ascertained.  Regarding claim 10, the phrase "preferably …" in lines 5 and 6 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 10 contains the trademark/trade name ARDUINO and BLUETOOTH.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  The phrase "like …" in line 12 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Prior Art
… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  MPEP 2173.06 II.

The application of prior art to claims 1-10 would require considerable speculation/assumptions about the meaning of the claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US RE34095 E discloses a grasping means (6), actuator means (2) and a resistive sheet/layer to detect pressure (Abstract).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/             Primary Examiner, Art Unit 3791